Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (including all exhibits hereto and as may be
amended, supplemented or amended and restated from time to time in accordance
with the terms hereof, this “Agreement”) is made and entered into as of
March 21, 2017, by and among Chaparral Energy, Inc., a Delaware corporation (the
“Company”), on one hand, and the other parties signatory hereto and any
additional parties identified on the signature pages of any joinder agreement
executed and delivered pursuant hereto, on the other hand (each a “Holder” and
collectively, the “Holders”).

WHEREAS, the Company and certain affiliated debtors (collectively, the
“Debtors”) filed a First Amended Joint Plan of Reorganization pursuant to
Chapter 11 of the United States Bankruptcy Code, on March 7, 2017 which, as
amended, was confirmed by the United States Bankruptcy Court for the District of
Delaware on March 10, 2017 (including all exhibits, schedules and supplements
thereto and as amended from time to time, the “Plan”); and

WHEREAS, the Plan provides that any recipient of shares of Common Stock (as
defined below) of the Company that, together with any Affiliates (as defined
below) or a Related Fund (as defined below) that is a party to the Backstop
Commitment Agreement will enter into a registration rights agreement
substantially in the form included in the Plan; and

WHEREAS, the Company and the Holders have agreed to enter into this Agreement
pursuant to which the Company shall grant the Holders registration rights with
respect to the Registrable Securities in furtherance of the foregoing.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

1.    Definitions. Capitalized terms used and not otherwise defined herein that
are defined in the Plan have the meanings given such terms in the Plan. As used
in this Agreement, the following terms shall have the following meanings:

“Advice” has the meaning set forth in Section 16(c).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of management, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act, as such
definition may be amended from time to time.



--------------------------------------------------------------------------------

“Backstop Commitment Agreement” means that certain Backstop Commitment Agreement
dated as of December 15, 2016 by and among the Company and the certain
commitment parties thereto.

“beneficially own” (and related terms such as “beneficial ownership” and
“beneficial owner”) shall have the meaning given to such term in Rule 13d-3
under the Exchange Act, and any Person’s beneficial ownership of securities
shall be calculated in accordance with the provisions of such Rule.

“Board” means the Board of Directors of the Company.

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York City are required by law to be closed.

“Class A Shares” means shares of the Company’s Class A common stock, par value
$0.01 per share, and any securities into which such shares may hereinafter be
reclassified.

“Class B Shares” means shares of the Company’s Class B common stock, par value
$0.01 per share, and any securities into which such shares may hereinafter be
reclassified.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the Class A Shares and Class B Shares, collectively.

“Company” has the meaning set forth in the Preamble.

“Counsel to the Holders” means (i) with respect to any Demand Registration, the
one legal counsel selected by the Holders of a majority of the Registrable
Securities initially requesting such Demand Registration and (ii) with respect
to any Underwritten Takedown or Piggyback Registration, the one legal counsel
selected by the Majority Holders.

“Demand Registration Request” has the meaning set forth in Section 4(a).

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form S-1” means form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

“Form S-4” means form S-4 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-4.

 

2



--------------------------------------------------------------------------------

“Form S-8” means form S-8 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-8.

“FINRA” has the meaning set forth in Section 10.

“Grace Period” has the meaning set forth in Section 6(a)(B).

“Holder” or “Holders” has the meaning set forth in the Preamble. A Person shall
cease to be a Holder hereunder at such time as it ceases to hold any Registrable
Securities.

“Indemnified Party” has the meaning set forth in Section 12(c).

“Indemnifying Party” has the meaning set forth in Section 12(c).

“Initial Registrable Securities Number” means the aggregate number of
Registrable Securities (including Warrant Shares) beneficially owned by all
signatories to this Agreement other than the Company.

“Initial Shelf Expiration Date” has the meaning set forth in Section 2(e)(ii).

“Initial Shelf Registration Statement” has the meaning set forth in Section
2(a).

“Lockup Period” has the meaning set forth in Section 11(a).

“Losses” has the meaning set forth in Section 12(a).

“Majority Holders” means, with respect to any Underwritten Offering, the holders
of a majority of the Registrable Securities to be included in such Underwritten
Offering held by all Holders that have made the request requiring the Company to
conduct such Underwritten Offering (but not including any Holders that have
exercised “piggyback” rights hereunder to be included in such Underwritten
Offering).

“Other Holders” has the meaning set forth in Section 7(b).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Notice” has the meaning set forth in Section 7(a).

“Piggyback Offering” has the meaning set forth in Section 7(a).

“Plan” has the meaning set forth in the Preamble.

“Plan Effective Date” shall mean the date on which the Plan becomes effective.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

3



--------------------------------------------------------------------------------

“Prospectus” means any prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such prospectus.

“Registrable Securities” means, collectively, (a) as of the Plan Effective Date,
(i) all shares of Common Stock issued to any Holder or to any Affiliate or
Related Fund of any Holder, either directly or pursuant to a joinder or
assignment, (ii) the Warrant Shares acquired by a Holder pursuant to the Plan,
(b) any additional shares of Common Stock or Warrant Shares acquired by any
Holder, Affiliate or Related Fund of any Holder in open market or other
purchases after the Plan Effective Date and (c) any additional shares of Common
Stock or Warrant Shares paid, issued or distributed in respect of any such
shares of Common Stock or Warrants by way of a stock dividend, stock split or
distribution, or in connection with a combination of shares, and any security
into which such Common Stock or Warrant Shares will have been converted or
exchanged in connection with a recapitalization, reorganization,
reclassification, merger, consolidation, exchange, distribution or otherwise;
provided, however, that as to any Registrable Securities, such securities shall
cease to constitute Registrable Securities upon the earliest to occur of:
(x) the date on which such securities are disposed of pursuant to an effective
Registration Statement; (y) the date on which such securities are disposed of
pursuant to Rule 144 (or any similar provision then in effect) promulgated under
the Securities Act; and (z) the date on which such Registrable Securities cease
to be outstanding.

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Related Fund” means, with respect to any Person: (i) any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager
and (ii) any investment manager referred to in clause (i) of this definition.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

4



--------------------------------------------------------------------------------

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

“Transfer” has the meaning set forth in Section 144.

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

“Underwritten Takedown” has the meaning set forth in Section 5(a).

“Warrants” means the warrants to purchase Class A Shares to be issued to Mark A.
Fischer, representing an aggregate total of 0.37575% of the total number of
Class A Shares issuable pursuant to the Plan.

“Warrant Shares” means the Class A Shares issuable pursuant to the exercise of
the Warrants.

2.    Initial Shelf Registration.

(a)    The Company shall prepare a Shelf Registration Statement (the “Initial
Shelf Registration Statement”), and shall include in the Initial Shelf
Registration Statement the Registrable Securities of each Holder who shall
request inclusion therein of some or all of their Registrable Securities by
checking the appropriate box on the signature page of such Holder hereto or by
written notice to the Company no later than forty-five (45) days after the Plan
Effective Date. The Company shall file the Initial Shelf Registration Statement
with the Commission as promptly as practicable and in any event not later than
the sixtieth (60th) day following the Plan Effective Date.

(b)    Once in every six month period, Holders of shares of Common Stock that
are Registrable Securities pursuant to clause (b) of the definition of
“Registrable Securities” may request, in writing, inclusion of such Registrable
Securities in the Initial Shelf Registration Statement and upon such request,
the Company shall include such Registrable Securities in the Initial
Registration Statement.

 

5



--------------------------------------------------------------------------------

(c)    The Company shall include in the Initial Shelf Registration Statement all
Registrable Securities whose inclusion has been timely requested as aforesaid in
Sections 2(a) and (b); provided, however, that the Company shall not be required
to include an amount of Registrable Securities in excess of the amount as may be
permitted to be included in such Registration Statement under the rules and
regulations of the Commission and the applicable interpretations thereof by the
staff of the Commission.

(d)    The Initial Shelf Registration Statement shall be on Form S-1; provided,
however, that, if the Company becomes eligible to register the Registrable
Securities for resale by the Holders on Form S-3 (including without limitation a
Form S-3 filed as an Automatic Shelf Registration Statement), the Company shall
be entitled to amend the Initial Shelf Registration Statement to a Shelf
Registration Statement on Form S-3 or file a Shelf Registration Statement on
Form S-3 in substitution of the Initial Shelf Registration Statement as
initially filed.

(e)    The Company shall use its reasonable best efforts to cause the Initial
Shelf Registration Statement to be declared effective by the Commission as
promptly as practicable following filing with the Commission, and shall use its
reasonable best efforts to keep such Shelf Registration Statement continuously
effective, and not subject to any stop order, injunction or other similar order
or requirement of the Commission, until the earlier of (i) the date the Company
(A) is eligible to register the Registrable Securities for resale by the Holders
on Form S-3 and (B) has filed such Registration Statement described in Section
2(e)(i)(A) with the Commission and such Registration Statement has been declared
effective; and (ii) the date that all Registrable Securities covered by the
Initial Shelf Registration Statement shall cease to be Registrable Securities
(such earlier date, the “Initial Shelf Expiration Date”). In the event of any
stop order, injunction or other similar order or requirement of the Commission
relating to the Initial Shelf Registration Statement, if any Registrable
Securities covered by the Initial Shelf Registration Statement remain unsold,
the period during which the Initial Shelf Registration Statement shall be
required to remain effective will be extended by the number of days during which
such stop order, injunction or similar order or requirement is in effect.

(f)    If the Initial Shelf Registration Statement is on Form S-1, then for so
long as any Registrable Securities covered by the Initial Shelf Registration
Statement remain unsold, the Company will file any supplements to the Prospectus
contained therein or post-effective amendments required to be filed by
applicable law in order to incorporate into such Prospectus any Current Reports
on Form 8-K necessary or required to be filed by applicable law, any Quarterly
Reports on Form 10-Q or any Annual Reports on Form 10-K filed by the Company
with the Commission, or any other information necessary so that (i) the Initial
Shelf Registration Statement shall not include any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements therein not misleading, and (ii) the Company complies with its
obligations under Item 512(a)(1) of Regulation S-K.

3.    Subsequent Shelf Registration Statements For so long as any Registrable
Securities remain outstanding, the Company shall (i) use its best efforts to
become eligible and

 

6



--------------------------------------------------------------------------------

maintain such eligibility to register the Registrable Securities on Form S-3 and
meet the requirements of General Instruction VII of Form S-1 after the Initial
Shelf Expiration Date, (ii) use its best efforts to cause any S-3 Shelf
Registration Statement to be declared effective by the Commission and (iii) use
its best efforts to keep such S-3 Shelf Registration Statement continuously
effective until all Registrable Securities covered by the S-3 Shelf Registration
Statement have been sold.

4.    Demand Registration

(a)    At any time and from time to time on or following the Plan Effective
Date, any Holder or group of Holders may request in writing (“Demand
Registration Request”) that the Company effect the registration of all or part
of such Holder’s or Holders’ Registrable Securities with the Commission under
and in accordance with the provisions of the Securities Act. The Company will
file a Registration Statement covering such Holder’s or Holders’ Registrable
Securities requested to be registered, and shall use its reasonable best efforts
to cause such Registration Statement to be declared effective, as promptly as
practicable after receipt of such request; provided, however, that the Company
will not be required to file a Registration Statement pursuant to this
Section 4:

(A)    if the number of Registrable Securities requested to be registered on
such Registration Statement is less than twenty percent (20%) of the Initial
Registrable Securities Number;

(B)    if the Registrable Securities requested to be registered are already
covered by an existing and effective Registration Statement and such
Registration Statement may be utilized for the offer and sale of the Registrable
Securities requested to be registered;

(C)    if a Registration Statement filed by the Company pursuant to this
Agreement shall have previously been initially declared effective by the
Commission within the one hundred twenty (120) days preceding the date of such
Demand Registration Request is made; and

(D)    if the number of Demand Registration Requests previously made pursuant to
this Section 4(a) shall equal or exceed five (5); provided, however that a
Demand Registration Request shall not be considered made for purposes of this
clause (D) unless the requested Registration Statement has been declared
effective by the Commission.

(b)    A Demand Registration Request shall specify (i) the then-current name and
address of such Holder or Holders, (ii) the aggregate number of Registrable
Securities requested to be registered, (iii) the total number of Registrable
Securities then beneficially owned by such Holder or Holders, and (iv) the
intended means of distribution. If at the time the Demand Registration Request
is made the Company appears, based on public information available to such
Holder or Holders, eligible to use Form S-3 for the offer and sale of the
Registrable Securities, the Holder or Holders making such request may request
that the registration be in the form of a Shelf Registration Statement (for the
avoidance of doubt, the Company shall not be under the obligation to file a
Shelf Registration Statement on Form S-3 if, upon the advice of its counsel, it
is not eligible to make such a filing).

 

7



--------------------------------------------------------------------------------

(c)    The Company may satisfy its obligations under Section 4(a) hereof by
amending (to the extent permitted by applicable law) any Registration Statement
previously filed by the Company under the Securities Act, so that such amended
Registration Statement will permit the disposition (in accordance with the
intended methods of disposition specified pursuant to Section 4(b)(iv)) of all
of the Registrable Securities for which a Demand Registration Request has been
properly made under Section 4(b). If the Company so amends a previously filed
Registration Statement, the Company will be deemed to have effected a
registration for purposes of Section 4(a); provided, however, that the Effective
Date of the amended Registration Statement, as amended pursuant to this Section
4(c) shall be the “the first day of effectiveness” of such Registration
Statement for purposes of determining the period during which the Registration
Statement is required to be maintained effective in accordance with Section
4(e).

(d)    Within ten (10) days after receiving a Demand Registration Request, the
Company shall give written notice of such request to all other Holders of
Registrable Securities and shall, subject to the provisions of Section 5(d) in
the case of an Underwritten Offering, include in such registration all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within fifteen (15) days after the Company’s
giving of such notice, provided, that such Registrable Securities are not
already covered by an existing and effective Registration Statement that may be
utilized for the offer and sale of the Registrable Securities requested to be
registered in the manner so requested.

(e)    The Company will use its reasonable best efforts to keep a Registration
Statement that has become effective as contemplated by this Section 4
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission:

(A)    in the case of a Registration Statement other than a Shelf Registration
Statement, until all Registrable Securities registered thereunder have been sold
pursuant to such Registration Statement, but in no event later than two hundred
seventy (270) days from the Effective Date of such Registration Statement; and

(B)    in the case of a Shelf Registration Statement, until the earlier of:
(x) three (3) years following the Effective Date of such Shelf Registration
Statement; and (y) the date that all Registrable Securities covered by such
Shelf Registration Statement shall cease to be Registrable Securities;

provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Shelf
Registration Statement, if any Registrable Securities covered by such Shelf
Registration Statement remain unsold, the period during which such Shelf
Registration Statement shall be required to remain effective will be extended by
the number of days during which such stop order, injunction or similar order or
requirement is in effect; provided further, however, that if any Shelf
Registration Statement was initially declared effective on Form S-3 and, prior
to the date determined pursuant to Section 4(e)(B), the Company becomes
ineligible to use Form S-3, the period during which such Shelf Registration
Statement shall be required to remain effective will be extended by the number
of days during which the Company did not have an effective Registration
Statement covering unsold Registrable Securities initially registered on such
Shelf Registration Statement.

 

8



--------------------------------------------------------------------------------

(f)    The Holder or Holders making a Demand Registration Request may, at any
time prior to the Effective Date of the Registration Statement relating to such
Demand Registration Request, revoke such Demand Registration Request for all or
part of such Holder’s or Holders’ Registrable Securities by providing a written
notice to the Company. If, pursuant to the preceding sentence, the entire Demand
Registration Request is revoked, then, at the option of the Holder or Holders
who revoke such Demand Registration Request, either (i) such Holder or Holders
shall reimburse the Company for all of its reasonable and documented
out-of-pocket expenses incurred in the preparation, filing and processing of the
Registration Statement, which out-of-pocket expenses, for the avoidance of
doubt, shall not include overhead expenses and which requested registration
shall not count as one of the permitted Demand Registration Requests hereunder
or (ii) the requested registration that has been revoked will be deemed to have
been effected for purposes of Section 4(a).

5.    Underwritten Offerings. The following procedures shall govern Underwritten
Offerings consummated pursuant to this Agreement, whether in the case of an
Underwritten Takedown or otherwise.

(a)    Upon the demand of one or more Holders holding, collectively at least
twenty percent (20%) of the Initial Registrable Securities Number, the Company
shall facilitate a “takedown” of Registrable Securities registered on any
Registration Statement filed pursuant to this Agreement in the form of an
Underwritten Offering (each, an “Underwritten Takedown”), in the manner and
subject to the conditions described in this Section 5.

(b)    (i) The Majority Holders shall select one or more investment banking
firm(s) of national standing to be the managing underwriter or underwriters for
any Underwritten Offering pursuant to a Demand Registration Request or an
Underwritten Takedown, in each case with the consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed and (ii) the
Company shall select one or more investment banking firm(s) of national standing
to be the managing underwriter or underwriters for any Piggyback Offering with
the consent of the Majority Holders, which consent shall not be unreasonably
withheld, conditioned or delayed.

(c)    All Holders proposing to distribute their securities through an
Underwritten Offering, as a condition for inclusion of their Registrable
Securities therein, shall agree to enter into an underwriting agreement with the
underwriters; provided, however that the underwriting agreement is in customary
form and reasonably acceptable to the Majority Holders and provided, further,
however that no Holder of Registrable Securities included in any Underwritten
Offering shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
(i) such Holder’s ownership of its Registrable Securities to be sold or
transferred by such Holder, (ii) such Holder’s power and authority to effect the
transfer of its Registrable Securities and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested).

(d)    If the managing underwriter or underwriters for an Underwritten Offering
pursuant to a Demand Registration or an Underwritten Takedown advises the
Holders that the total amount of Registrable Securities or other shares of
Common Stock permitted to be registered is such as to materially adversely
affect the success of such Underwritten Offering, the

 

9



--------------------------------------------------------------------------------

number of Registrable Securities or other shares of Common Stock to be
registered on such Registration Statement will be reduced as follows: first, the
Company shall reduce or eliminate the securities of the Company to be included
by any Person other than a Holder or the Company; second, the Company shall
reduce or eliminate any securities of the Company to be included by the Company;
and third, the Company shall reduce the number of Registrable Securities to be
included by Holders on a pro rata basis based on the total number of Registrable
Securities requested by the Holders to be included in the Underwritten Offering.

(e)    Within ten (10) days after receiving a request for an Underwritten
Offering constituting a “takedown” from a Shelf Registration Statement, the
Company shall give written notice of such request to all other Holders, and
subject to the provisions of Section 5(d) hereof, include in such Underwritten
Offering all such Registrable Securities with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
the Company’s giving of such notice; provided, however that such Registrable
Securities are covered by an existing and effective Shelf Registration Statement
that may be utilized for the offering and sale of the Registrable Securities
requested to be registered.

(f)    The Company will pay any underwriting fees and discounts in connection
with any Underwritten Offering.

(g)    If the managing underwriter or underwriters for an Underwritten Takedown
(or the Holders selling shares of Common Stock in such Underwritten Takedown on
behalf of such managing underwriter or underwriters) advises the Company, in
writing, that there is an insufficient number of shares of Common Stock (the
“Shortfall Number”) being offered for sale to successfully consummate such
Underwritten Takedown and/or create sufficient liquidity for optimal trading of
the Class A Shares based on market conditions (including the expected average
daily trading volume and the spread between the bid and ask prices of the
Class A Shares), the financial condition of the Corporation and such other
factors that the managing underwriter or underwriters may consider based on
their experience in their sole discretion, one or more Holders holding,
collectively, at least twenty percent (20%) of the Company’s total number of
issued and outstanding Class B Shares may instruct the Company to issue, for
sale in such Underwritten Takedown, a number of Class A Shares equal to the
Shortfall Number and use the proceeds of such sales to redeem (a “Redemption”) a
number of Class B Shares equal to the Shortfall Number in accordance with
Article IV, Section 2(f) of the Company’s Certificate of Incorporation at a
purchase price per share equal to the public offering price per share paid by
the underwriters for the shares of Common Stock in the Underwritten Takedown net
any underwriting fees or discounts payable on such shares of Common Stock
actually paid by any other selling Holders. The rights and obligations contained
in this Section 5(g) shall become terminated and cease to have any force and
effect on the earliest to occur of (i) December 15, 2018, (ii) a Redemption and
(iii) the date that the Class A Shares are listed on a nationally recognized
securities exchange in connection with an Underwritten Takedown or an initial
public offering pursuant to an effective registration statement under the
Securities Act.

(h)    The Company will not be required to undertake an Underwritten Offering
pursuant to Section 5(a) if the number of Underwritten Offerings previously made
pursuant to Section 5(a) in the immediately preceding twelve (12)-month period
shall exceed four (4); provided that an Underwritten Offering shall not be
considered made for purposes of this Section 5(h) unless the offering has
resulted in the disposition by the Holders of at least sixty percent (60)% of
the amount of Registrable Securities requested to be included.

 

10



--------------------------------------------------------------------------------

6.    Grace Periods.

(a)    Notwithstanding anything to the contrary herein:

(A)    the Company shall be entitled to postpone the filing or effectiveness of,
or, at any time after a Registration Statement has been declared effective by
the Commission suspend the use of, a Registration Statement (including the
Prospectus included therein) if in the good faith judgment of the Board, such
registration, offering or use would reasonably be expected to materially affect
in an adverse manner or materially interfere with any bona fide material
financing of the Company or any material transaction under consideration by the
Company or would require the disclosure of information that has not been, and is
not otherwise required to be, disclosed to the public and the premature
disclosure of which would materially affect the Company in an adverse manner;
provided however, that in the event such Registration Statement relates to a
Demand Registration Request or an Underwritten Offering pursuant to Section
5(a), then the Holders initiating such Demand Registration Request or such
Underwritten Offering shall be entitled to withdraw the Demand Registration
Request or request for the Underwritten Offering and, if such request is
withdrawn, it shall not count against the limits imposed pursuant to Section
4(a)(D) or Section 5(h) and the Company shall pay all registration expenses in
connection with such registration; and

(B)    at any time after a Registration Statement has been declared effective by
the Commission and there is no duty to disclose under applicable law, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time would, in the good
faith judgment of the Board, adversely affect the Company (the period of a
postponement or suspension as described in Section 6(a)(A) and/or a delay
described in this Section 6(a)(B), a “Grace Period”).

(b)    The Company shall (i) promptly notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided, that the Company shall not disclose the content of such
material non-public information to any Holder, without the express consent of
such Holder) or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use its reasonable best
efforts to terminate a Grace Period as promptly as practicable and
(iii) promptly notify the Holders in writing of the date on which the Grace
Period ends.

(c)    The duration of any one Grace Period shall not exceed forty-five
(45) days, and the aggregate of all Grace Periods in total during any three
hundred sixty-five (365) day period shall not exceed sixty (60) days. For
purposes of determining the length of a Grace Period, the Grace Period shall be
deemed to begin on and include the date the Holders receive the notice referred
to in Section 6(b)(i) and shall end on and include the later of the date the
Holders receive the notice referred to in Section 6(b)(iii) and the date
referred to in such notice. In the event the Company declares a Grace Period,
the period during which the Company is required

 

11



--------------------------------------------------------------------------------

to maintain the effectiveness of an Initial Shelf Registration Statement or a
Registration Statement filed pursuant to a Demand Registration Request shall be
extended by the number of days during which such Grace Period is in effect.

7.    Piggyback Registration

(a)    If at any time, and from time to time, the Company proposes to:

(A)    file a registration statement under the Securities Act with respect to an
underwritten offering of any class of equity securities of the Company or any
securities convertible or exercisable into any equity securities of the Company
(other than with respect to a registration statement (i) on Form S-8 or any
successor form thereto, (ii) on Form S-4 or any successor form thereto or
(iii) another form not available for registering the Registrable Securities for
sale to the public), whether or not for its own account; or

(B)    conduct an underwritten offering constituting a “takedown” of a class of
equity securities of the Company or any securities convertible or exercisable
into any equity securities of the Company registered under a shelf registration
statement previously filed by the Company;

the Company shall give written notice (the “Piggyback Notice”) of such proposed
filing or underwritten offering to the Holders at least twenty (20) Business
Days before the anticipated filing date. Such notice shall include the number
and class of securities proposed to be registered or offered, the proposed date
of filing of such registration statement or the conduct of such underwritten
offering, any proposed means of distribution of such securities, any proposed
managing underwriter of such securities and a good faith estimate by the Company
of the proposed maximum offering price of such securities as such price is
proposed to appear on the front cover page of such registration statement (or,
in the case of an Underwritten Offering, would appear on the front cover page of
a registration statement), and shall offer the Holders the opportunity to
register such amount of Registrable Securities as each Holder may request on the
same terms and conditions as the registration of the Company’s and/or the
holders of other securities of the Company securities, as the case may be (a
“Piggyback Offering”). Subject to Section 7(b), the Company will include in each
Piggyback Offering all Registrable Securities for which the Company has received
written requests for inclusion within fifteen (15) Business Days after the date
the Piggyback Notice is given; provided, however, that in the case of the filing
of a registration statement, such Registrable Securities are not otherwise
registered pursuant to an existing and effective Shelf Registration Statement
under this Agreement; provided further, however that, in the case of an
underwritten offering in the form of a “takedown” under a shelf registration
statement, such Registrable Securities are covered by an existing and effective
Shelf Registration Statement that may be utilized for the offering and sale of
the Registrable Securities requested to be offered.

(b)    The Company will cause the managing underwriter or underwriters of the
proposed offering to permit the Holders that have requested Registrable
Securities to be included in the Piggyback Offering to include all such
Registrable Securities on the same terms and conditions as any similar
securities, if any, of the Company. Notwithstanding the foregoing, if the
managing underwriter or underwriters of such underwritten offering advises

 

12



--------------------------------------------------------------------------------

the Company and the selling Holders in writing that, in its view, the total
amount of securities that the Company, such Holders and any other holders
entitled to participate in such offering (“Other Holders”) propose to include in
such offering is such as to materially adversely affect the success of such
underwritten offering, then:

(A)    if such Piggyback Offering is an underwritten primary offering by the
Company for its own account, the Company will include in such Piggyback
Offering: (i) first, all securities to be offered by the Company; (ii) second,
up to the full amount of securities requested to be included in such Piggyback
Offering by the Holders; and (iii) third, up to the full amount of securities
requested to be included in such Piggyback Offering by all Other Holders;

(B)    if such Piggyback Offering is an underwritten secondary offering for the
account of Other Holders exercising “demand” rights (including pursuant to a
Demand Registration Request), the Company will include in such registration:
(i) first, all securities of the Other Holders exercising “demand” rights
(including pursuant to a Demand Registration Request) requested to be included
therein; (ii) second, up to the full amount of securities proposed to be
included in the registration by the Company; and (iii) third, up to the full
amount of securities requested to be included in such Piggyback Offering by the
Holders and any Other Holders entitled to participate therein, allocated pro
rata among such Holders and Other Holders on the basis of the amount of
securities requested to be included therein by each such Holder or Other Holder;

such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without materially adversely affecting the success of
such Piggyback Offering.

(c)    If at any time after giving the Piggyback Notice and prior to the time
sales of securities are confirmed pursuant to the Piggyback Offering, the
Company determines for any reason not to register or delay the registration of
the Piggyback Offering, the Company may, at its election, give notice of its
determination to all Holders, and in the case of such a determination, will be
relieved of its obligation to register any Registrable Securities in connection
with the abandoned or delayed Piggyback Offering, without prejudice.

(d)    Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least three (3) Business Days prior to the anticipated
Effective Date of the Registration Statement filed in connection with such
Piggyback Offering, or in the case of a Piggyback Offering constituting a
“takedown” off of a shelf registration statement, at least three (3) Business
Days prior to the anticipated date of the filing by the Company under Rule 424
of a prospectus supplement (which shall be the preliminary prospectus
supplement, if one is used in the “takedown”) with respect to such offering, of
its intention to withdraw from that registration; provided, however, that
(i) the Holder’s request be made in writing and (ii) the withdrawal will be
irrevocable and, after making the withdrawal, a Holder will no longer have any
right to include its Registrable Securities in that Piggyback Offering.

 

13



--------------------------------------------------------------------------------

8.    Registration Procedures. If and when the Company is required to effect any
registration under the Securities Act as provided in Sections 2(a), 4(a), 5 or 7
of this Agreement, the Company shall use its reasonable best efforts to:

(a)    prepare and file with the Commission the requisite Registration Statement
to effect such registration and thereafter use its reasonable best efforts to
cause such Registration Statement to become and remain effective, subject to the
limitations contained herein;

(b)    prepare and file with the Commission such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement until such time as all of such Registrable Securities have been
disposed of in accordance with the method of disposition set forth in such
Registration Statement, subject to the limitations contained herein;

(c)    (i) before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, at the Company’s expense, furnish to the
Holders whose securities are covered by the Registration Statement copies of all
such documents, other than documents that are incorporated by reference into
such Registration Statement or Prospectus, proposed to be filed and such other
documents reasonably requested by such Holders (which may be furnished by
email), and afford Counsel to the Holders a reasonable opportunity to review and
comment on such documents; and (ii) in connection with the preparation and
filing of each such Registration Statement pursuant to this Agreement, (A) upon
reasonable advance notice to the Company, give each of the foregoing such
reasonable access to all financial and other records, corporate documents and
properties of the Company as shall be necessary, in the reasonable opinion of
Counsel to the Holders and such underwriters, to conduct a reasonable due
diligence investigation for purposes of the Securities Act and Exchange Act, and
(B) upon reasonable advance notice to the Company and during normal business
hours, provide such reasonable opportunities to discuss the business of the
Company with its officers, directors, employees and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of Counsel to the Holders and such underwriters, to
conduct a reasonable due diligence investigation for purposes of the Securities
Act and the Exchange Act;

(d)    notify each selling Holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;

(e)    with respect to any offering of Registrable Securities, furnish to each
selling Holder of Registrable Securities, and the managing underwriters for such
Underwritten Offering, if any, without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, the
Prospectus included

 

14



--------------------------------------------------------------------------------

in such Registration Statement (including each preliminary Prospectus, final
Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as such seller or such managing underwriters
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such seller, and upon request, a copy of any and
all transmittal letters or other correspondence to or received from, the
Commission or any other governmental authority relating to such offer;

(f)    (i) register or qualify all Registrable Securities covered by such
Registration Statement under such other securities or blue sky laws of such
states or other jurisdictions of the United States of America as the Holders
covered by such Registration Statement shall reasonably request in writing,
(ii) keep such registration or qualification in effect for so long as such
Registration Statement remains in effect and (iii) take any other action that
may be necessary or reasonably advisable to enable such Holders to consummate
the disposition in such jurisdictions of the securities to be sold by such
Holders, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this Section 8(f) be obligated
to be so qualified, to subject itself to taxation in such jurisdiction or to
consent to general service of process in any such jurisdiction;

(g)    cause all Registrable Securities included in such Registration Statement
to be registered with or approved by such other federal or state governmental
agencies or authorities as necessary upon the opinion of counsel to the Company
or Counsel to the Holders of Registrable Securities included in such
Registration Statement to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

(h)    with respect to any Underwritten Offering, obtain and, if obtained,
furnish to each Holder that is named as an underwriter in such Underwritten
Offering and each other underwriter thereof, a signed:

(A)    opinion of outside counsel for the Company (including a customary 10b-5
statement), dated the date of the closing under the underwriting agreement and
addressed to the underwriters, reasonably satisfactory (based on the customary
form and substance of opinions of issuers’ counsel customarily given in such an
offering) in form and substance to such underwriters, if any, and

(B)    “comfort” letter, dated the date of the Underwriting Agreement and
another dated the date of the closing under the underwriting agreement and
addressed to the underwriters and signed by the independent public accountants
who have certified the Company’s financial statements included or incorporated
by reference in such registration statement, reasonably satisfactory (based on
the customary form and substance of “cold comfort” letters of issuers’
independent public accountant customarily given in such an offering) in form and
substance to such Holder and such underwriters, if any,

 

15



--------------------------------------------------------------------------------

in each case, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities;

(i)    notify each Holder of Registrable Securities included in such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, upon discovery that, or upon
the happening of any event as a result of which, the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made and for which the Company chooses to
suspend the use of the Registration Statement and Prospectus in accordance with
the terms of this Agreement, at the written request of any such Holder, promptly
prepare and furnish to it a reasonable number of copies of a supplement to or an
amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such Prospectus, as supplemented
or amended, shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made;

(j)    notify the Holders of Registrable Securities included in such
Registration Statement promptly of any request by the Commission for the
amending or supplementing of such Registration Statement or Prospectus or for
additional information;

(k)    advise the Holders of Registrable Securities included in such
Registration Statement promptly after the Company receives notice or obtains
knowledge of any order suspending the effectiveness of a registration statement
relating to the Registrable Securities at the earliest practicable moment and
promptly use its reasonable best efforts to obtain the withdrawal;

(l)    otherwise comply with all applicable rules and regulations of the
Commission and any other governmental agency or authority having jurisdiction
over the offering of Registrable Securities, and make available to its
stockholders, as soon as reasonably practicable, an earnings statement covering
the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first (1st) full calendar month after the
Effective Date of such Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
promulgated thereunder and which requirement will be deemed satisfied if the
Company timely files complete and accurate information on Form 10-Q and 10-K and
Current Reports on Form 8-K under the Exchange Act and otherwise complies with
Rule 158 under the Securities Act;

 

16



--------------------------------------------------------------------------------

(m)    (i) cause all Registrable Securities included in a Registration Statement
to be listed on the national securities exchange(s) on which similar securities
issued by the Company are then listed (if any) or any successor national
securities exchange(s), if the listing of such Registrable Securities is then
permitted under the rules of such exchange(s) and use its reasonable best
efforts to maintain such listing until each Holder has sold all of its
Registrable Securities, or (ii) if (x) the Company is not required pursuant to
Section 8(m)(i) to list Registrable Securities on a specific national securities
exchange and (y) one or more Holders holding at least twenty percent (20%) of
the Initial Registrable Securities requests that the Company list such
Registrable Securities on a national securities exchange in connection with an
Underwritten Offering, use its reasonable best efforts to list the Registrable
Securities on a national securities exchange designated by such requesting
Holders;

(n)    provide and cause to be maintained a transfer agent and registrar for the
Registrable Securities included in a Registration Statement no later than the
Effective Date thereof;

(o)    enter into such agreements (including an underwriting agreement in
customary form) and take such other actions as the Holders beneficially owning a
majority of the Registrable Securities included in a Registration Statement or
the underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
indemnification; and provide reasonable cooperation, including causing its Chief
Executive Officer and its Chief Financial Officer and/or Chief Accounting
Officer to attend and participate in “road shows” and other information meetings
organized by the underwriters, if any, as reasonably requested; provided,
however, that the Company shall have no obligation to participate in more than
two (2) “road shows” in any twelve (12)-month period and such participation
shall not unreasonably interfere with the business operations of the Company;

(p)    if requested by the managing underwriter(s) or the Holders beneficially
owning a majority of the Registrable Securities being sold in connection with an
Underwritten Offering, promptly incorporate in a prospectus supplement or
post-effective amendment such information relating to the plan of distribution
for such Registrable Securities provided to the Company in writing by the
managing underwriters and the Holders of a majority of the Registrable
Securities being sold and that is required to be included therein relating to
the plan of distribution with respect to such Registrable Securities, including
without limitation, information with respect to the number of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering,
and make any required filings with respect to such information relating to the
plan of distribution as soon as practicable after notified of the information;

(q)    cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and

 

17



--------------------------------------------------------------------------------

not bearing any restrictive legends, and enable such Registrable Securities to
be in such amounts and registered in such names as the managing underwriters,
or, if none, the Holders beneficially owning a majority of the Registrable
Securities being offered for sale, may reasonably request at least three
(3) Business Days prior to any sale of Registrable Securities to the
underwriters; and

(r)    otherwise use its reasonable best efforts to take all other steps
necessary to effect the registration of such Registrable Securities contemplated
hereby.

In addition, at least ten (10) Business Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Stockholder Questionnaire, if any, which
shall be completed and delivered to the Company promptly upon request and, in
any event, within five (5) Business Days prior to the applicable anticipated
filing date. Each Holder further agrees that it shall not be entitled to be
named as a selling securityholder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire and a response to any requests for further information
as described in the previous sentence and, if an Underwritten Offering, entered
into an underwriting agreement with the underwriters in accordance with Section
5(c). If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall be permitted to exclude such Holder from
being a selling security holder in the Registration Statement or any
pre-effective or post-effective amendment thereto. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 8 will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

9.    Other Covenants. The Company covenants and agrees with each Holder of
Registrable Securities that:

(a)    The Company shall not amend its the certificate of incorporation, bylaws
or similar organizational documents in any manner that has an adverse effect on
the rights of Holders contained in Section 5(g), unless the Company first
obtains the consent, in writing, from Holders holding at least a majority of the
then outstanding Registrable Securities.

(b)    Until and unless (x) the Common Stock is listed on a “national securities
exchange” as defined in Rule 600(b)(45) of Regulation National Market System
promulgated by the Commission, as amended or (y) the Common Stock may be sold by
any and all Holders without restriction by the Commission pursuant to a
Registration Statement in an at-the-market offering, the Company shall use its
reasonable best efforts to cause (i) the Common Stock to be quoted on the OTCBB
market as promptly as practicable after the Plan Effective Date and shall
thereafter use its reasonable best efforts to maintain such quotation and
(ii) at any time during which the Company is eligible to have the Common Stock
quoted on the OTCQB market and/or the OTCQX market, the

 

18



--------------------------------------------------------------------------------

Company shall use its reasonable best efforts to cause the Common Stock to be
quoted on the OTCQB market or the OTCQX market in lieu of the OTCBB Market as
promptly as practicable, provided, that at any time the Company is no longer
eligible to have the Common Stock quoted on the OTCQB market or the OTCQX
market, the Company will comply with its obligations under Section 9(b)(i).

10.    Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement shall be
borne by the Company whether or not any Registrable Securities are sold pursuant
to a Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any stock exchange on which Class A Shares or Class B
Shares are then listed for trading, (B) with respect to compliance with
applicable state securities or Blue Sky laws (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an Issuer Filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with the Financial Industry Regulatory
Authority (“FINRA”) pursuant to the FINRA Rule 5110, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) the reasonable fees and expenses incurred in
connection with any “road show” for Underwritten Offerings, (vi) Securities Act
liability insurance, if the Company so desires such insurance, and (vii) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company will pay the reasonable fees and disbursements of one legal counsel
to the Holders as well as any local counsel to the Holders (each such counsel to
be selected by a majority of the Holders of Registrable Securities) retained in
connection with any Demand Registration or Underwritten Offering, including, for
the avoidance of doubt, any expenses of one legal counsel to the Holders in
connection with the filing or amendment of any Registration Statement,
Prospectus or free writing prospectus hereunder.

11.    Lockups.

(a)    In connection with any Underwritten Takedown or underwritten registration
pursuant to a Demand Registration Request or other underwritten public offering
of equity securities by the Company, except with the written consent of the
underwriters managing such offering, no Holder (irrespective of whether such
Holder participates in such Underwritten Takedown, Piggyback Offering or
underwritten registration) who beneficially owns two percent (2%) or more of the
outstanding shares of Common Stock at such time shall effect any public sale or
distribution (including sales pursuant to Rule 144) of equity securities of the
Company, or any securities convertible into or exchangeable or exercisable for
such securities,

 

19



--------------------------------------------------------------------------------

without prior written consent from the Company, during the seventy-five (75)-day
period beginning on the date a prospectus or prospectus supplement with respect
to the pricing of such offering is filed with the Commission (or such lesser
period as may be required to complete the offering) (the “Lockup Period”),
except as part of such offering, provided, that such Lockup Period restrictions
are applicable on substantially similar terms to the Company and all of its and
its subsidiaries’ executive officers and directors; provided, further, that
nothing herein shall prevent any Holder from making a distribution of
Registrable Securities to any of its partners, members or stockholders thereof
or a transfer of Registrable Securities to an Affiliate or Related Fund that is
otherwise in compliance with the applicable securities laws, so long as such
distributees or transferees, as applicable, agree to be bound by the
restrictions set forth in this Section 11(a). Each Holder agrees to execute a
lock-up agreement in favor of the Company’s underwriters to such effect and, in
any event, that the Company’s underwriters in any relevant offering shall be
third party beneficiaries of this Section 11(a). The provisions of this
Section 11(a) will no longer apply to a Holder once such Holder ceases to hold
Registrable Securities.

(b)    In connection with any Underwritten Offering, the Company shall not
effect any public sale or distribution of equity securities of the Company, or
any securities convertible into or exchangeable or exercisable for such
securities, without prior written consent from the Majority Holders, during the
Lockup Period, except as part of such offering, provided, that such Lockup
Period restrictions are applicable on substantially similar terms to the
Majority Holders. The Company agrees to execute a lock-up agreement in favor of
the Majority Holders’ underwriters to such effect and, in any event, that the
Majority Holders’ underwriters in any relevant offering shall be third party
beneficiaries of this Section 11(b). Notwithstanding the foregoing, the Company
may effect a public sale or distribution of securities of the type described
above and during the periods described above if such sale or distribution is
made pursuant to registrations on Form S-4 or Form S-8 or as part of any
registration of securities or offering and sale to employees, directors or
consultants of the company and its subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement.

12.    Indemnification.

(a)    Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, stockholders,
Affiliates, employees and investment managers of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, investment managers, stockholders, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), to which any of them may become subject, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus or (ii) any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in

 

20



--------------------------------------------------------------------------------

the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was provided by such Holder expressly for use in the Registration
Statement, such Prospectus or such form of Prospectus or in any amendment or
supplement thereto, or (B) in the case of an occurrence of an event of the type
specified in Section 8(i), related to the use by a Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing that
the Prospectus is outdated or defective and prior to the receipt by such Holder
of the Advice contemplated and defined in Section 16(c) below, but only if and
to the extent that following the receipt of the Advice the misstatement or
omission giving rise to such Loss would have been corrected. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 12(c)), shall survive
the transfer of the Registrable Securities by the Holders, and shall be in
addition to any liability which the Company may otherwise have.

(b)    Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its respective directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) to the extent, but only to the extent, that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was provided by such Holder expressly
for use in a Registration Statement, such Prospectus or such form of Prospectus
or in any amendment or supplement thereto or (iii) in the case of an occurrence
of an event of the type specified in Section 8(i), to the extent, but only to
the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 16(c), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of an
Indemnified Party (as defined in Section 12(c)), shall survive the transfer of
the Registrable Securities by the Holders, and shall be in addition to any
liability which the Holder may otherwise have.

 

21



--------------------------------------------------------------------------------

(c)    Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that
such failure shall have materially and adversely prejudiced the Indemnifying
Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying Party shall not be
liable for the reasonable and documented fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 12(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 112, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

(d)    Contribution. If a claim for indemnification under Section 12(a) or
(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such

 

22



--------------------------------------------------------------------------------

Losses, in such proportion as is appropriate to reflect the relative fault of
the Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 12(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 12(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

13.    Rule 144 and Rule 144A; Other Exemptions. With a view to making available
to the Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the
Commission that may at any time permit a Holder of Registrable Securities to
sell securities of the Company without registration, until such time as when no
Registrable Securities remain outstanding, the Company covenants that it will
(i) file in a timely manner all reports and other documents required, if any, to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted thereunder and (ii) make available information necessary to
comply with Rule 144 and Rule 144A, if available with respect to resales of the
Registrable Securities under the Securities Act, at all times, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (x) Rule 144 and Rule 144A promulgated under the
Securities Act (if available with respect to resales of the Registrable
Securities), as such rules may be amended from time to time or (y) any other
rules or regulations now existing or hereafter adopted by the Commission. Upon
the reasonable request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such information requirements, and, if not, the specific reasons for
non-compliance.

14.    Transfer of Registration Rights. Any Holder may freely assign its rights
hereunder on a pro rata basis in connection with any sale, transfer, assignment,
or other conveyance (any of the foregoing, a “Transfer”) of Registrable
Securities to any transferee or assignee; provided that all of the following
additional conditions are satisfied: (a) the Company is given written notice by
such Holder of such Transfer, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned; (b) such transferee or assignee
assumes in writing

 

23



--------------------------------------------------------------------------------

responsibility for its portion of the obligations of such original Holder under
this Agreement; and (c) the transferor or assignor is not relieved of any
obligations or liabilities under this Agreement arising out of events occurring
prior to such Transfer; and provided, further, that (i) any rights assigned
hereunder shall apply only in respect of the Registrable Securities that are
Transferred and not in respect of any other securities that the transferee or
assignee may hold and (ii) any Registrable Securities that are Transferred may
cease to constitute Registrable Securities following such Transfer in accordance
with the terms of this Agreement.

15.    Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement. Holders will fully cooperate with the Company in
connection with the Company’s obligations under this Agreement, including by
providing any such information reasonably requested by the Company in connection
therewith.

16.    Miscellaneous.

(a)    Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

(b)    Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in each Registration Statement

(c)    Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of a Grace Period or any event of the kind described in Section 8(i),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

(d)    Preservation of Rights. The Company shall not grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted hereunder unless any such more favorable rights are concurrently
added to the rights granted hereunder.

(e)    No Inconsistent Agreements. The Company shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

 

24



--------------------------------------------------------------------------------

(f)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities;
provided, however, that any party may give a waiver as to itself; provided
further, however that no amendment, modification, supplement, or waiver that
disproportionately and adversely affects, alters, or changes the interests of
any Holder shall be effective against such Holder without the prior written
consent of such Holder; and provided further that the waiver of any provision
with respect to any Registration Statement or offering may be given by Holders
holding at least a majority of the then outstanding Registrable Securities
entitled to participate in such offering or, if such offering shall have been
commenced, having elected to participate in such offering. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of a majority of the Registrable Securities to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence. No waiver of any terms or conditions of
this Agreement shall operate as a waiver of any other breach of such terms and
conditions or any other term or condition, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof. No written waiver hereunder, unless it by its own terms explicitly
provides to the contrary, shall be construed to effect a continuing waiver of
the provisions being waived and no such waiver in any instance shall constitute
a waiver in any other instance or for any other purpose or impair the right of
the party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance with such provision. The failure of
any party to enforce any provision of this Agreement shall not be construed as a
waiver of such provision and shall not affect the right of such party thereafter
to enforce each provision of this Agreement in accordance with its terms.

(g)    Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or regular mail, by
private national courier service (return receipt requested, postage prepaid), by
personal delivery, by electronic mail or by facsimile transmission. Such notice
or communication shall be deemed given (i) if mailed, two days after the date of
mailing, (ii) if sent by national courier service, one Business Day after being
sent, (iii) if delivered personally, when so delivered, (iv) if sent by
electronic mail, on the Business Day such electronic mail is transmitted, or
(v) if sent by facsimile transmission, on the Business Day such facsimile is
transmitted, in each case as follows:

 

25



--------------------------------------------------------------------------------

  (A) If to the Company:

Chaparral Energy, Inc.

701 Cedar Lake Boulevard

Oklahoma City, Oklahoma 73114

Fax:      (405) 425-3704

Attention:     K. Earl Reynolds

E-mail:     earl.reynolds@chaparralenergy.com

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP

Attn: Ryan J. Maierson

811 Main Street, Suite 3700

Houston, TX 77002

Tel: (713) 546-5400

Fax: (713) 546-5401

E-mail: Ryan.Maierson@lw.com

(B)    If to the Holders (or to any of them), at their addresses as they appear
in the records of the Company or the records of the transfer agent or registrar,
if any, for the Registrable Securities.

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any trustee in bankruptcy). In addition, and
whether or not any express assignment shall have been made, the provisions of
this Agreement which are for the benefit of the Holders of Registrable
Securities (or any portion thereof) as such shall be for the benefit of and
enforceable by any subsequent holder of any Registrable Securities (or of such
portion thereof); provided, that such subsequent holder of Registrable
Securities shall be required to execute a joinder to this Agreement in form and
substance reasonably satisfactory to the Company agreeing to be bound by its
terms. No assignment or delegation of this Agreement by the Company, or any of
the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder.

(i)    Execution and Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement.

(j)    Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all

 

26



--------------------------------------------------------------------------------

manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto
or to any such agreement or instrument, each other party hereto or thereto shall
re-execute original forms thereof and deliver them to all other parties. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or other electronic means to deliver a signature or the fact
that any signature or agreement or instrument was transmitted or communicated
through the use of a facsimile machine or other electronic means as a defense to
the formation or enforceability of a contract and each such party forever waives
any such defense.

(k)    Governing Law; Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the State
of New York or any other jurisdiction) to the extent such rules or provisions
would cause the application of the laws of any jurisdiction other than the State
of New York. Each of the parties to this Agreement consents and agrees that any
action to enforce this Agreement or any dispute, whether such dispute arises in
law or equity, arising out of or relating to this Agreement shall be brought
exclusively in the United States District Court for the Southern District of New
York or any New York State Court sitting in New York City. The parties hereto
consent and agree to submit to the exclusive jurisdiction of such courts. Each
of the parties to this Agreement waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that
(i) such party and such party’s property is immune from any legal process issued
by such courts or (ii) any litigation or other proceeding commenced in such
courts is brought in an inconvenient forum. The parties hereby agree that
mailing of process or other papers in connection with any such action or
proceeding to an address provided in writing by the recipient of such mailing,
or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof and hereby waive any objections to service in the
manner herein provided.

(l)    Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees
to waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 16(l) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

(m)    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision

 

27



--------------------------------------------------------------------------------

of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or the
effectiveness or validity of any provision in any other jurisdiction, and this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

(n)    Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time. All references to agencies, self-regulatory organizations
or governmental entities in this Agreement shall be deemed to be references to
the comparable successors thereto from time to time.

(o)    Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

(p)    Limitation on Subsequent Registration Rights. The Company shall not,
without prior written consent of the Holders of a majority of the Registrable
Securities, enter into any agreement with any current or future holder of any
securities of the Company that would allow such current or future holder to
require the Company to include securities in any registration statement filed by
the Company for a period of two (2) years from the Plan Effective Date.

(q)    Termination. The obligations of the Company and of any Holder, other than
those obligations contained in Section 111 and this Section 166, shall terminate
with respect to the Company and such Holder as soon as such Holder no longer
beneficially owns any Registrable Securities.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

CHAPARRAL ENERGY, INC. By:  

/s/ Joseph O. Evans

Name:   Joseph O. Evans Title:   Chief Financial Officer and   Executive Vice
President   (Principal Financial Officer and   Principal Accounting Officer)

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Registration
Rights Agreement as of the date first written above.

HOLDERS:

 

[Holder Name] By:  

 

Name:   Title:  

 

☐ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.

 

☐ By checking this box, the Holder signing above hereby requests the inclusion
of                              of its Registrable Securities in the Initial
Shelf Registration Statement, constituting less than all of its Registrable
Securities.

 

30